STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

DEDRICK LAPEYROUSE, KIRSTEN NO. 2022 CW 0533
SHACKELFORD AND GERRIN

LAPEYROUSE, INDIVIDUALLY AND

ON BEHALF OF THEIR DECEASED

MOTHER, RHONDA DORE

VERSUS

SOUTH LOUISIANA MEDICAL AUGUST 12, 2022
ASSOCIATES, PC

 

In Re: South Louisiana Medical Associates, PC, applying for
supervisory writs, 32nd Judicial District Court,
Parish of Terrebonne, No. 181163.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DISMISSED. Relator has filed an unopposed motion to
withdraw the writ application, advising the court that the
parties have agreed to an amicable resolution of this matter.
Accordingly, we dismiss the writ application.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

ASD

DEPUTY CLERK OF COURT
FOR THE COURT